Order entered October 6, 2020




                                 In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                           No. 05-20-00627-CV
                           No. 05-20-00628-CV

               IN RE GBENGA M. FUNMILAYO, Relator

         Original Proceedings from the County Court at Law No. 7
                           Collin County, Texas
         Trial Court Cause Nos. 007-02520-2019 & 007-01076-2020

                                ORDER

     Based on the opinion of this date, these original proceedings are

DISMISSED as moot.


                                       /s/   ROBERT D. BURNS, III
                                             CHIEF JUSTICE